Title: From George Washington to William Sharpe, 23 March 1781
From: Washington, George
To: Sharpe, William


                  
                     Sir
                     Head Quarters New Windsor 23d March 1781.
                  
                  I had the pleasure of receiving your favor of the 27th ulto while at Newport—Your communication of the positions and relative distances of the several places mentioned in the late letters from the southward has been both satisfactory and servicable to me, as I have not been able to find many of them upon the Maps—Should you in future find leisure to favor me with similar information you will confer an obligation on Sir Yr most obt Servt
                  
               